Hill, J.
1. “A writing which upon its face professes to pass title to realty, but which does not do so, either from a want of title in the person making it, or from a defect in the conveyance, but which defines the property purported to be conveyed, is sufficient to constitute color of title. Street v. Collier, 118 Ga. 470 (45 S. E. 294).” Turner v. Neisler, 141 Ga. 27 (6) (80 S. E. 461); Beverly v. Burke, 9 Ga. 440 (2), 443 (54 Am. D. 351).
2. Adverse possession of land, under written evidence of title, foi seven years will give a title by prescription. Civil Code (1910), § 4169.
3. The evidence authorized, if it did not demand, the verdict returned in favor of the defendants,
4. The charges of the court complained of, and the rulings on the admissibility of evidence, do not require a reversal.

Judgment affirmed.


All the Justices eoneur.